DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 8-20 in the reply filed on November 9, 2021 is acknowledged.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, et al. (US 6,334,720) in view of Bibas (US 2015/0147424).

In reference to Claim 8, Kato discloses a method of operating an object printer (3:62-67), the method comprising: operating at least one ejector of an ejector head to eject at least one first drop of material toward a first build surface provided on a platen at a first build level along a build axis (8:19-21); operating a sensor to measure first distance components of the first drop of material from a first fiducial reference on the first build surface (8:64-9:5), the first distance components including a first process direction component along a process axis and a first cross-process direction component along a cross-process axis (5:14-17); moving the ejector head relative to the platen along the build axis (5:18-24); operating the at least one ejector of the ejector head to eject at least one second drop of material toward the second build surface (6:29-33); operating the sensor to measure second distance components of the second drop of material from a second fiducial reference on the second build surface (6:20-37, “scan”), the second distance components including a second process direction component and 
Kato does not disclose placing a gauge block on the platen, the gauge block providing a second build surface at a second build level along the build axis; and in order to form a three-dimensional object,
Bibas discloses placing a gauge block on the platen ([0253], “leveled surface”), the gauge block providing a second build surface at a second build level along the build axis ([0253]); and in order to form a three-dimensional object (Abstract).
It would have been obvious to one of ordinary skill in the art to complete the printing method of Kato by adjusting the height of the surface level like Bibas because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Kato) contained a base method (printing method) upon which the claimed invention can be seen as an improvement.  The prior art (Bibas) contained a comparable method (printing method) that has been improved in the same way (adjusting the height of the surface level) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (adjusting the height of the surface level) in the same 

In reference to Claim 9, modified Kato discloses the method of Claim 8, as described above.
Bibas discloses placing the gauge block on the platen includes aligning registration features on the platen with complementary features on the gauge block ([0253], “leveled surface” and “calibration surface”).
It would have been obvious to one of ordinary skill in the art to complete the printing method of Kato by adjusting the height of the surface level like Bibas because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Kato) contained a base method (printing method) upon which the claimed invention can be seen as an improvement.  The prior art (Bibas) contained a comparable method (printing method) that has been improved in the same way (adjusting the height of the surface level) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (adjusting the height of the surface level) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a printing method that has a set of ejectors that adjustable based on correction data collected).

In reference to Claim 10, modified Kato discloses the method of Claim 8, as described above.
Bibas discloses moving the ejector head relative to the platen along the build axis includes moving the platen along the build axis ([0150]).
It would have been obvious to one of ordinary skill in the art to complete the printing method of Kato by adjusting the height of the surface level like Bibas because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Kato) contained a base method (printing method) upon which the claimed invention can be seen as an improvement.  The prior art 

In reference to Claim 12, modified Kato discloses the method of Claim 8, as described above.
Kato discloses determining an ejector head shift relative to the platen for a plurality of incremental build levels along the build axis includes determining an ejector head shift along the process axis based on the process direction differential and determining an ejector head shift along the cross-process axis based on the cross-process direction differential (4:20-22, 6:20-37).

In reference to Claim 13, modified Kato discloses the method of Claim 8, as described above.
Kato discloses determining an ejector head shift includes inputting the calculated differentials to a printer control system (4:20-22, 6:20-37), the printer control system configured to (i) determine a pixel adjustment for each of the incremental build levels based on the calculated differentials (4:20-22, 6:20-37, 9:28-32) and (ii) shift the ejector head by the determined pixel adjustment for each of the incremental build levels (4:20-22, 6:20-37, 9:28-32).

In reference to Claim 14, modified Kato discloses the method of Claim 8, as described above.
Kato discloses determining an ejector head shift includes inputting the calculated differentials to a printer control system (4:20-22, 6:20-37), the printer control system configured to (i) determine a shift amount for each of the incremental build levels based on the calculated differentials (4:20-22, 6:20-37, 

In reference to Claim 15, modified Kato discloses the method of Claim 8, as described above.
Bibas discloses placing a second gauge block on the platen, the second gauge block providing a third build surface at a third build level along the build axis; operating the at least one ejector of the ejector head to eject at least one third drop of material toward the third build surface; operating the sensor to measure third distance components of the third drop of material from a third fiducial reference on the third build surface, the third distance components including a third process direction component and a third cross-process direction component; calculating differentials between the second distance components and the third distance components; and determining an ejector head shift relative to the platen for a second plurality of incremental build levels along the build axis between the second build level and the third build level based on the calculated differentials between the second distance components and the third distance components.
It would have been obvious to one of ordinary skill in the art to complete the process of Bibas by duplicating the process including a second gauge block, a third surface and repeating the correction processes. (See MPEP 2144.04(VI)(B)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, et al. (US 6,334,720) in view of Bibas (US 2015/0147424) as applied to Claim 8 above, and further in view of Napadensky, et al. (US 2010/0191360).

In reference to Claim 11, modified Kato discloses the method of Claim 8, as described above.
Modified Kato does not disclose a gantry.

It would have been obvious to one of ordinary skill in the art to complete the printing method of modified Kato by using a gantry like Napadensky because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (modified Kato) contained a base method (printing method) upon which the claimed invention can be seen as an improvement.  The prior art (Napadensky) contained a comparable method (printing method) that has been improved in the same way (using a gantry) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (using a gantry) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a printing method that uses a gantry).

Allowable Subject Matter
Claim 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowable because of the limitations pertaining the diagnostic object with the diagnostic shape.
Claims 17-20 are allowable because of their dependence on Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742